                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


BPP RETAIL PROPERTIES, LLC,

        Plaintiff,

                  v.                        Civil No. 13-1259 (FAB)

NORTH AMERICAN ROOFING
SERVICES, INC., et al.,

        Defendants.


                           MEMORANDUM AND ORDER

BESOSA, District Judge.

     Plaintiff BPP Retail Properties, LLC (“BPP”) moves to enforce

defendant Carlisle Construction Materials, Inc. (“Carlisle”) to

perform its remaining obligations pursuant to the confidential

settlement     agreement   (“settlement     agreement”)      they        reached.

(Docket No. 170.)       Carlisle opposes BPP’s motion and moves to

compel    arbitration   pursuant     to   the   Federal    Arbitration       Act

(“FAA”), 9 U.S.C. § 4.          (Docket No. 172.)      For the reasons set

forth    below,   the   Court    GRANTS   Carlisle’s      motion    to    compel

arbitration.      (Docket No. 172.)        BPP’s motion to enforce the

settlement agreement is moot.        (Docket No. 170.)

I.   Background

     In October 2014, BPP and Carlisle settled the underlying

litigation through a settlement agreement.                (Docket No. 163.)

Pursuant to the settlement agreement, “Carlisle will bear all
Civil No. 13-1259 (FAB)                                                       2
responsibility and expense for the complete replacement of the

roofs of the Properties.”        (Docket No. 163, Ex. 1 at p. 5.) 1         The

settlement agreement contains an arbitration clause.               (Docket No.

163, Ex. 1 at p. 9.)        It also provides that venue to enforce it

shall be in this Court.       Id. at p. 10.      On December 16, 2014, the

Court granted the parties’ joint motion to dismiss the case with

prejudice (docket no. 167), and judgment was entered accordingly

(docket no. 169).

       On June 4, 2018, BPP moved to enforce Carlisle’s performance

of     its   “remaining   obligations”     pursuant     to   the   settlement

agreement.      (Docket No. 170 at p. 1.)           Carlisle opposed BPP’s

motion and moved to compel arbitration for any dispute regarding

“the     quality,   acceptability,      completion     or    timeliness”     of

performance, as stipulated by the settlement agreement.                (Docket

No. 172 at p. 4.)

II.    Standard of Review

       The Federal Arbitration Act (“FAA”) establishes the validity

and enforceability of written arbitration agreements.                 9 U.S.C.

§ 2.     “Whether or not a dispute is arbitrable is typically a

question for judicial determination.”           Dialysis Access Ctr., LLC




1“Properties” refers to the following retail shopping centers owned and operated
by BPP in the Commonwealth of Puerto Rico: Caguas Community Shopping Center,
Dorado del Mar Shopping Center, Los Jardines Shopping Center, and San Lorenzo
Shopping Center. (Docket No. 163, Ex. 1 at p. 2.)
Civil No. 13-1259 (FAB)                                                3
v. RMS Lifeline, Inc., 638 F.3d 367, 375 (1st Cir. 2011) (citing

Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296

(2010)).    “The   court   ‘shall’   order   arbitration   ‘upon   being

satisfied that the making of the agreement for arbitration or the

failure to comply therewith is not in issue.’”       Rent-A-Ctr., W.,

Inc. v. Jackson, 561 U.S. 63, 68 (2010) (quoting 9 U.S.C. § 4).

     For a court to compel arbitration, a party must demonstrate

“[1] that a valid agreement to arbitrate exists, [2] that the movant

is entitled to invoke the arbitration clause, [3] that the other

party is bound by that clause, and that [4] the claim asserted

comes within the clause’s scope.”     Dialysis Access Ctr., 638 F.3d

at 375 (quoting InterGen N.V. v. Grina, 344 F.3d 134, 142 (1st

Cir. 2003)).   “[Q]uestions of arbitrability must be addressed with

a healthy regard for the federal policy favoring arbitrations.”

HIM Portland, LLC v. DeVito Builders, Inc., 317 F.3d 41, 43 (1st

Cir. 2003) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983)).    “[A]s a matter of federal law, any

doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration, whether the problem at hand is the

construction of the contract language itself or an allegation of

waiver, delay, or a like defense to arbitrability.”        Moses H. Cone

Mem’l Hosp., 460 U.S. at 24-25.
Civil No. 13-1259 (FAB)                                               4
III. Discussion

     Carlisle   sufficiently   demonstrates   the   four   requirements

necessary to compel arbitration.      See Dialysis Access Ctr., 638

F.3d at 375.      It is uncontested that “a valid agreement to

arbitrate exists” between BPP and Carlisle, that Carlisle is

“entitled to invoke the arbitration clause,” and that both BPP and

Carlisle are “bound by that clause.”      See id.; Docket No. 163,

Ex. 1; Docket Nos. 172 and 173.        BPP and Carlisle signed the

settlement agreement with the arbitration clause, making BPP party

to the arbitration dispute.    (Docket No. 163, Ex. 1 at pp. 12-14.)

Carlisle is entitled to invoke the arbitration clause as a party

to the settlement agreement.    See Johnson & Johnson Int’l v. P.R.

Hosp. Supply, Inc., 258 F. Supp. 3d 255, 261 (D.P.R. 2017) (Besosa,

J.) (“The second requirement . . . that the parties moving to

compel arbitration be entitled to invoke the arbitration clause.

. . . is satisfied where the movants are signatories or parties to

the agreement containing the arbitration provision.”).        BPP does

not challenge the validity of the arbitration clause, nor does it

deny its or Carlisle’s status as being parties to the agreement.

     The dispute also falls squarely within the scope of the

arbitration clause.   See Dialysis Access Ctr., 638 F.3d at 375;

Docket No. 173 at pp. 3-6.     The arbitration clause states,

     If during the course of the performance of the Roof Work,
     disputes arise between BPP and Carlisle regarding the
Civil No. 13-1259 (FAB)                                                     5
       quality, acceptability, completion, workmanship, or the
       timeliness of the Roof Work, those disputes shall be
       resolved in the first instance by agreement between BPP
       and Carlisle of their representatives. In the event that
       BPP and Carlisle cannot agree on the resolution of the
       dispute, the dispute shall be referred to . . . a neutral
       third party decision maker (the “Arbitrator”).

(Docket No. 163, Ex. 1 at p. 9.) 2       BPP disputes the timeliness of

the roof work.      (Docket No. 170 at pp. 3-6.)     BPP contends that it

“has    still   not   received   the   requested   dates   or    performance

schedule,” and that “Carlisle has not initiated an effort to

perform its remaining Roof Work obligations.”            Id. at p. 5.      BPP

provides    email     communications    between    BPP   and    Carlisle   to

demonstrate the parties’ efforts and failure to schedule the roof

work.     Id. at pp. 10-26.       BPP, nonetheless, argues that this

dispute is outside the scope of the arbitration clause.            According

to BPP, the arbitration clause does not apply to its claims because

“Carlisle’s failures or refusals to undertake any performance

cannot have occurred and are not occurring during Carlisle’s

performance of Roof Work.”       (Docket No. 173 at p. 3.)

       The dispute, however, arises precisely from the roof work, as

supported by the email communications attached to BPP’s motion.

See Docket No. 170 at pp. 10-26 (“From our perspective almost three

roofs are finished.       We need to make sure the change orders are


2 “Roof Work” refers to Carlisle’s replacement of the roofs, as specified by
the settlement agreement. Docket No. 163, Ex. 1 at p. 5; see id. at pp. 28-
33.
Civil No. 13-1259 (FAB)                                                   6
processed and paid.”). Because the parties have “a valid agreement

to arbitrate,” Carlisle is entitled to invoke the arbitration

clause, BPP “is bound by that clause,” and BPP’s claims “come[]

within the clause’s scope,” the Court is “satisfied that the making

of the agreement for arbitration . . . is not at issue” and compels

the parties to arbitrate.       See Dialysis Access Ctr., 638 F.3d at

375; Rent-A-Ctr., W., Inc., 561 U.S. at 68. Accordingly, the Court

GRANTS BPP’s motion to compel arbitration.         (Docket No. 172.) 3

IV.   Conclusion

      For the reasons set forth above, Carlisle’s motion to compel

arbitration is GRANTED.      (Docket No. 172.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, October 15, 2018.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE




3 Carlisle also requests that the Court “stay judicial proceedings pending

arbitration.”  (Docket No. 172 at p. 1.)   Because the Court issued a final
judgment in December 2014, there are no judicial proceedings pending in this
case. See Docket No. 169.
